In my opinion the cases of Riley v. Carter, 165 Okla. 262,25 P.2d 666; Edwards v. Carter, 167 Okla. 287, 29 P.2d 610, and State ex rel. Telle v. Carter, 170 Okla. 50,39 P.2d 134, are not analogous, applicable, or controlling, but are distinguishable from the case at bar.
It seems to me that the statute has beer given a strained interpretation and that the court takes too broad a step in announcing a rule which in effect holds that there law been an appropriation for salaries in the case at bar when the act in question states that:
"All salaries and compensation for the services provided for in this section shall be payable monthly out of the money appropriated, or to be appropriated hereafter." Laws 1935, c. 70, art. 3, sec. 8.
There are now no available funds which have been appropriated by the Legislature for salaries and compensation for such services, nor are there any funds available within the meaning of the words "* * * to be appropriated hereafter."
It is my view that without such specific appropriation the salary of plaintiff cannot be paid out of the funds in the State Treasury. To hold otherwise constitutes judicial legislation.
For these reasons, I dissent.